OPINION — AG — ** REGIONAL PLANNING COMMISSION ** A REGIONAL PLANNING COMMISSION ESTABLISHED PURSUANT TO 11 O.S. 431 [11-431], 11 O.S. 437 [11-437] HAS JURISDICTION OVER A DISTRICT WHICH EXTENDS THREE MILES OUTSIDE THE LIMITS OF SUCH COMMUNITY. SUCH A COMMISSION HAS THE AUTHORITY TO PREPARE PLANS FOR THE SYSTEMATIC DEVELOPMENT OF THE PROPERTY WITHIN ITS DISTRICT AND TO APPROVE ALL PLANS OR PLATS OF SUCH PROPERTY WITHIN THE REGIONAL DISTRICT, AS PROVIDED FOR IN 11 O.S. 435 [11-435] (MUNICIPALITY, LIMITS, CONVEYANCE) CITE: 11 O.S. 431 [11-431] (STEVEN E. MOORE)